DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/19/2020 has being considered by the examiner.
Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A title such as the following is suggested: Power Conversion Apparatus which Judges System Power Failure base on System Frequency and Voltage.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (JP 2017-153252) in view of Kojima (US 2014/0300187).
 	With respect to claim 1, Yano discloses a power conversion apparatus comprising: a power supply (Fig. 1 1); an inverter (Fig. 1 8) configured to convert DC power supplied from the power supply into AC power (“constant AC voltage control”) and AC power supplied from a power system into DC power (“constant DC voltage control”); a switch (Fig. 1 20) configured to switch an electrical connection state of an AC line (Fig. 1 19) extending between an AC terminal (Fig. 1 12) of the inverter and an input terminal (Fig. 1 11) from the power system; a first voltage detector (Fig. 1 15) configured to detect an output voltage of the inverter; a second voltage detector (Fig.1 21) configured to detect a system voltage of the power system; and a control circuit (Fig. 1 18 and control of 6) configured to control operations of the inverter and the switch, wherein the control circuit, judges whether or not the power system has a power failure (“system failure is detected”), calculates, when the power system has recovered from the power failure, a phase difference (“phase difference”) between a phase of the output voltage of the inverter (Φ) and a phase of the system voltage (Φg) and generate, by means of the phase difference, an output frequency pattern (Fig. 3) for changing a frequency of the output voltage of the inverter, and when it is judged that the power system has recovered from the power failure, controls the inverter to change the frequency of the output voltage of the inverter in line with the output frequency pattern (Fig. 6 time t0-t1), and closes the switch (Fig. 6 time t1) after the phase difference becomes smaller than or equal to a threshold (“predetermined threshold”). Yano remains silent as how to detect the power failure. 
 	Kojima discloses a power conversion apparatus (Fig. 2 320) a control circuit (Fig. 2 325) configured to control operations of the inverter (Fig. 2 322) and the switch (Fig. 2 323), wherein the control circuit, judges (paragraph 58) whether or not the power system has a power failure, based on values of the system voltage (Fig. 7 whether within OVR,UVR limits or not) and a frequency (Fig. 7 whether within OFR,UFR limits or not) of the power system. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the control circuit, judges whether or not the power system has a power failure, based on values of the system voltage and a frequency of the power system, in order to reliably detect the power failure and end of the power failure so power can be maintained to the load. 	With respect to claim 2, Yano in view of Kojima make obvious the power conversion apparatus according to claim 1, wherein the output frequency pattern includes a period in which the frequency is changed at a predetermined frequency change rate (Fig. 3 Δθref/Δt). 
Allowable Subject Matter
 	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
  	With respect to claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the output frequency pattern further includes a period in which the frequency takes a constant value at a frequency upper limit or frequency lower limit.  	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein when judging that the phase difference is larger than the predetermined threshold after control of the frequency of the output voltage of the inverter in line with the output frequency pattern, the control circuit re-calculates the phase difference, and generates, by means of the re-calculated phase difference, a second output frequency pattern for changing the frequency of the output voltage of the inverter.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839